                  Case 18-18061       Doc 75     Filed 10/24/18    Page 1 of 13



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)


In re:
                                                           Case No. 18-18061 (WIL)
     FT. HOWARD DEVELOPMENT, LLC,
                                                           Chapter 11 (Involuntary)
                Alleged Debtor.


                    STATE COURT RECEIVER’S RESPONSE TO
                EMERGENCY MOTION TO STAY OR LIMIT DISCOVERY

         Gray and Associates, LLC (the “Receiver”), the state court receiver for the alleged debtor

in the above-captioned case, Ft. Howard Development, LLC (“Fort Howard”), by its undersigned

bankruptcy counsel, hereby files this response to the Emergency Motion to Stay Discovery or, in

the Alternative, for Protective Order on Notices of Deposition and Requests for Production of

Documents Propounded by Receiver; Supplemental Memorandum in Support of Motion to

Reconsider and to Deny Damages and Sanctions (the “Motion”), [D.I. 74], filed by David L.

Woody, Carlos Yeargin and Trinity Protection Services, Inc. (together, the “Petitioners”) and

Ronald J. Drescher and Drescher & Associates, P.A., and respectfully states as follows:

I.       INTRODUCTION

         1.     Two months ago, on August 21, 2018, the Court dismissed the Petitioners’

involuntary petition (because “there were not three eligible creditors”) and scheduled an

evidentiary hearing for November 28, 2018 to “move forward with damages” and determine

“what the sanction should be.” See 08/21/18 Tr. at 51:4, 53:22, 53:24–25, 63:9–10.

         2.     The November 28 hearing is one month from now, which is why the Receiver

issued narrowly-tailored discovery last week, on October 17, 2018.
                 Case 18-18061       Doc 75     Filed 10/24/18     Page 2 of 13



       3.      The Receiver noticed a deposition of, and requested a limited production of

documents from, each of the Petitioners and their counsel—i.e., the parties whose conduct is at

issue in the contested matter that will be heard on November 28. The Receiver does not

anticipate that any of the depositions will exceed two hours (which is apparent on the face of the

deposition notices). Further, each of the Receiver’s requests for production are confined to three

general categories of information: (i) a limited set of financial records that bear upon any

“inability to pay” defense with respect to the Receiver’s requests for punitive damages and

sanctions, (ii) documents that the Petitioners and their counsel intend to rely upon at the

November 28 hearing and have relied upon in their opposition to the Receiver’s motions for fees,

costs, damages and sanctions, and (iii) written communications exchanged among the Petitioners

and/or Carl Spencer Williams (who organized the involuntary petition).

       4.      There is nothing extraordinary or overbroad about these requests for production of

documents—especially in light of the nature of the hearing on November 28. In the Motion,

however, the Petitioners seek to “postpone” or “stay” the Receiver’s discovery because the Court

has not yet ruled on their meritless argument that a state court receiver may not obtain “fees” and

“costs” pursuant to section 303(i)(1) of the Bankruptcy Code. But even if “damages” and

“sanctions” are the only two categories of claims before the Court at the November 28 hearing,

those are the only two categories of claims that are at issue in the Receiver’s discovery requests.

Thus, there is no basis to “postpone” or “stay” the Receiver’s discovery, which is designed to

obtain information concerning “damages” and “sanctions” in advance of November 28.

       5.      The Petitioners and their counsel also assert that the Receiver’s discovery requests

are “vexatious” and “oppressive.” This is not the case at all. Two of the Receiver’s requests for

documents are standard production requests in advance of an evidentiary hearing on a contested

                                                2
                 Case 18-18061       Doc 75     Filed 10/24/18     Page 3 of 13



matter—i.e., (i) documents that a party has relied upon and intends to rely upon at the hearing,

and (ii) non-privileged communications among the parties. The third category of documents—

i.e., expressly-limited financial records—are standard production requests for a “damages” and

“sanctions” hearing because the Receiver needs to evaluate the “inability to pay” defense that the

Petitioners or their counsel have asserted to avoid the imposition of punitive damages and

sanctions. Indeed, the Petitioners and their counsel concede that such financial records are

relevant, but they argue that they should not be required to produce financial records at this time

because the Court should conduct a second hearing on sanctions “if the Court would indicate an

intent to impose sanctions” at the November 28 hearing. This request for a two-part “sanctions”

hearing is not what the Court announced at the August 21 trial, which is why the Receiver has

sought “inability to pay” discovery at this time in connection with the Receiver’s request for

sanctions.

       6.      Contrary to counsel’s certification that he “made a good faith effort to resolve the

issues raised in the Motion prior to the filing,” see Motion at 16, the Petitioners’ counsel did not

communicate at all with the Receiver’s counsel prior to filing the Motion. Instead, separate

counsel retained by his insurance carrier requested that the Receiver “postpone” discovery until

the Court rules on whether the Receiver may recover fees and costs at the November 28 hearing.

See Exhibit A. Given that the November 28 hearing is just five weeks from now, the Receiver

was not able to agree to postpone discovery. See id. Insurance counsel did not seek to resolve—

or even raise—any of the additional arguments asserted in the Motion. See id. In any event,

these additional arguments are without merit as explained below.




                                                 3
                  Case 18-18061       Doc 75     Filed 10/24/18      Page 4 of 13



II.       SUMMARY OF PROCEDURAL AND FACTUAL BACKGROUND

          7.    On June 14, 2018, David L. Woody, Trinity Protection Services, Inc. (“Trinity”),

and Zarella Contractors, LLC (“Zarella”) filed an involuntary bankruptcy petition against Fort

Howard (the “Involuntary Petition”). [D.I. 01]. It is admitted that the State of Maryland had

forfeited Petitioners Trinity’s corporate charter prior to June 14, 2018. See, e.g., Receiver’s Trial

Ex. 20.

          8.    On June 15, 2018, the Receiver’s bankruptcy counsel sent a letter to the

Petitioners’ counsel, urging the Petitioners to withdraw the Involuntary Petition because it was

filed “in bad faith,” was “being pursued for an improper purpose,” and “the assertions in [the]

Involuntary Petition d[id] not have evidentiary support.” See Petitioners’ Trial Ex. 26. Four

days later, the Receiver filed a motion to dismiss the involuntary petition. [D.I. 06].

          9.    On July 3, 2018, Petitioners Woody, Trinity and Zarella filed an opposition to the

Receiver’s motion to dismiss. [D.I. 14].

          10.   On August 20, 2018, the Petitioners filed a Statement of Revival of Charter for

Trinity Protection Services, Inc., stating that Petitioner Trinity “has revived its charter” and “will

re-join the involuntary petition filed to commence this case.” [D.I. 47].

          11.   At the August 21, 2018 trial, the Court dismissed the Petitioners’ involuntary

petition pursuant to section 303(b)(1) of the Bankruptcy Code on a threshold ruling that “there

were not three eligible creditors” because the State of Maryland had forfeited Petitioner Trinity’s

corporate charter prior to June 14, 2018. See, e.g., 08/21/18 Tr. at 49:1–51:4, 53:21–25. In so

ruling, the Court rejected the Petitioners’ argument that a state court receiver does not

have standing to move to dismiss an involuntary petition pursuant to the plain language of



                                                  4
                  Case 18-18061        Doc 75     Filed 10/24/18     Page 5 of 13



section 303(d) of the Bankruptcy Code. See id. at 52:6–54:2. The Court also imposed a

temporary bar on any new involuntary petitions against Fort Howard. See id. at 59:3–5.

       12.     After the Court concluded that it would dismiss the involuntary petition and that

“[t]he matter can go forward in the [R]eceivership [C]ase,” see id. at 57:15–16; see also 63:1–2,

the Court scheduled an evidentiary hearing for November 28, 2018 to “move forward with

damages” and determine “what the sanction should be.” See id. at 51:4, 53:22, 63:9–10

(emphasis added). The Court determined that the Receiver’s case for dismissal on the additional

grounds of “bad faith” and “abstention” would be heard in conjunction with the November 28

hearing, see, e.g., id. at 33:23–34:17, 37:20–38:5, 51:3, and also indicated that the Receiver

“may expedite things” by presenting, in advance of the November 28 hearing, the Receiver’s

claims for fees, costs, damages and sanctions. See id. at 61:11–14.

       13.     At the hearing, the Petitioners’ counsel asserted that a state court receiver is not

entitled to recover damages pursuant to the plain language of section 303(i) of the Bankruptcy

Code—a proposition with which the Receiver disagreed. See, e.g., id. at 54:3–5, 55:15–56:18.

As a result, the Court requested that the parties file briefs to address the dispute, see, e.g., id. at

57:18–24, stating that “before I allow a hearing on damages, I want to make sure that [the

Petitioners’ counsel is] not wrong … and we’ll get some briefing on it.” See id. at 57:9–11. The

Court also requested that the parties file briefs to address whether the bar against a new

involuntary petition should be extended for an additional period of time. See, e.g., id. at 58:5–25.

       14.     On August 23, 2018, the Court entered an Order Dismissing Involuntary

Bankruptcy Case and Temporarily Barring Further Involuntary Petitions (the “Dismissal

Order”). [D.I. 52]. The Dismissal Order permitted the parties to file, on or before September 4,

2018, an opening brief on (i) whether a state court receiver may recover fees, costs and damages

                                                  5
                 Case 18-18061        Doc 75     Filed 10/24/18   Page 6 of 13



and (ii) whether the Court may extend the injunction prohibiting a new involuntary bankruptcy

filing against Fort Howard. See Dismissal Order at 2. The Dismissal Order also permitted

responsive briefs, which were due on or before September 14, 2018. See id.

        15.    On August 31, 2018, the Petitioners and their counsel filed a motion to vacate the

Dismissal Order (the “Motion to Vacate”), [D.I. 55], in which they argued that (i) the Receiver

could not recover fees, costs and damages and (ii) the Court should not extend the bar against

additional involuntary petitions.

        16.    On September 4, 2018, the Receiver filed (i) a motion to extend the temporary bar

on new involuntary petitions against Fort Howard, [D.I. 57], (ii) a motion for fees, costs and

damages pursuant to section 303(i) of the Bankruptcy Code (the “Damages Motion”), [D.I. 58],

(iii) a motion for sanctions pursuant to Bankruptcy Rule 9011 (the “Sanctions Motion”), [D.I.

59], and (iv) a brief in support of the Damages Motion and the Sanctions Motion (the “Damages

& Sanctions Brief”). [D.I. 60].

        17.    On September 14, 2018, the Petitioners and their counsel filed an opposition to

the Damages & Sanctions Brief (the “Damages & Sanctions Opposition”). [D.I. 65]. Also on

September 14, 2018, the Receiver responded to (i) the Petitioners’ argument that the Court

should not extend the temporary bar against further involuntary filings, [D.I. 66], (ii) the

Petitioners’ argument that the Receiver is not entitled to recover fees, costs and damages,

[D.I. 67], and (iii) the untimely and meritless arguments presented in the Motion to Vacate.

[D.I. 68].

        18.    On October 17, 2018, with less than six weeks remaining before the November 28

hearing, the Receiver issued a deposition notice and a request for the production of documents on

each of the Petitioners, their counsel and his law firm.

                                                 6
                 Case 18-18061       Doc 75     Filed 10/24/18     Page 7 of 13



III.   DISCUSSION IN OPPOSITION

       A.      DISCOVERY SHOULD NOT BE STAYED               AND THE    NOVEMBER 28 HEARING
               SHOULD NOT BE POSTPONED

       19.     Two months ago, the Court scheduled an evidentiary hearing for November 28 to

determine what fees, costs, damages and sanctions should be imposed upon the Petitioners and

their counsel as a result of the Court’s dismissal of the involuntary petition. See supra at ¶ 12.

The only ground that the Petitioners and their counsel have raised to “postpone” or “stay”

discovery is based upon the Court’s anticipated ruling on whether a receiver may recover fees,

costs and damages pursuant to section 303(i) of the Bankruptcy Code. See Motion at 2, 4–11.

       20.     For several reasons, the Court’s anticipated ruling does not warrant either a stay

of discovery or postponing the November 28 hearing.

       21.     First, the Receiver already has cited legal authorities demonstrating that a state

court receiver may recover fees, costs and damages pursuant to section 303(i) of the Bankruptcy

Code. See, e.g., Damages & Sanctions Brief at ¶¶ 31–37.

       22.     Second, the Court requested additional briefing on this issue because, at the

August 21 trial, the Petitioners’ counsel cited In re Starlite Houseboats, Inc., 470 B.R. 191

(Bankr. D. Kan. 2010) for the proposition that a state court receiver may not recover fees, costs

and damages, see, e.g., 08/21/18 Tr. at 52:21, but the court in Starlite expressly held “[t]he Court

‘may’ grant judgment against the petitioners in favor of the Receiver for Starlite for attorney

fees and expenses” pursuant to section 303(i)(1). See Starlite, 470 B.R. at 193 (emphasis added).

       23.     Third, because the Petitioners have been forced to retreat from Starlite, they have

fallen back on a “plain language” argument that a state court receiver may not recover “fees” and

“costs” pursuant to section 303(i)(1)—which is identical to their argument (that this Court


                                                 7
                  Case 18-18061        Doc 75     Filed 10/24/18      Page 8 of 13



already has rejected) regarding a state court receiver’s standing to move dismiss an involuntary

petition pursuant to the plain language of section 303(d). See supra at ¶ 11.

       24.     Fourth, and significantly, even if the Court ruled that a state court receiver cannot

recover “fees” and “costs” pursuant to section 303(i)(1), that determination would not impact the

Receiver’s ability to recover damages pursuant to section 303(i)(2) and sanctions pursuant to

Bankruptcy Rule 9011. In other words, the Petitioners have not advanced any argument that

would eliminate the issues of “bad faith,” “actual damages,” and “punitive damages” or

“sanctions” from the November 28 hearing—and these are the only topics and subjects at issue in

the Receiver’s discovery requests, which the Petitioners and their counsel are asking the Court to

“postpone” or “stay.”

       25.     Fifth, the November 28 hearing has been scheduled for over two months and

should not be “postponed,” especially because the ruling that the Petitioners’ are awaiting from

the Court will not limit the scope of the November 28 hearing for the reasons discussed

immediately above. Moreover, requesting a “postponement” to delay a hearing is consistent

with the Petitioners’ playbook in this case; at every turn, the Petitioners have attempted to

protract their litigation against Fort Howard and the Receiver. See, e.g., 07/16/18 Hr. Tr. at

18:9–18:10 (the Petitioners’ counsel “recommend[ing] … that we postpone Wednesday’s

[trial]”) (emphasis added); Damages & Sanction Brief at ¶ 96 (describing numerous other

examples of the Petitioners’ efforts to delay and protract this litigation).

       B.      THE RECEIVER’S DISCOVERY REQUESTS ARE ALREADY LIMITED

       26.     To prepare for the November 28 hearing, the Receiver noticed a deposition of

each of the Petitioners and their counsel. As indicated by the deposition notices themselves, the

Receiver does not anticipate that any deposition will exceed two hours.

                                                  8
                    Case 18-18061    Doc 75    Filed 10/24/18     Page 9 of 13



       27.     The Receiver also requested a narrowly-tailored production of documents from

each of the Petitioners and their counsel. The production requests are broken down into three

general categories: (i) documents that bear upon the “inability to pay” defense with respect to

the Receiver’s requests for “punitive damages” and “sanctions,” such as financial statements, tax

returns, and “documents sufficient to show … current assets and liabilities,” (ii) documents that

the Petitioners and their counsel intend to rely upon at the November 28 hearing and have relied

upon in their Damages & Sanctions Opposition, and (iii) written communications exchanged

among the Petitioners and/or Mr. Williams.

       28.     Each of the Petitioners’ three primary arguments for avoiding discovery in

advance of the November 28 hearing should be rejected, as explained immediately below.

               1.       The Nature of the Discovery Sought Is Related to the Nature of the
                        November 28 Hearing on “Bad Faith,” “Damages” and “Sanctions”

       29.     The Petitioners and their counsel assert that the “financial” records sought by the

Receiver are “broad” and “vexatious” and “intended to harass, annoy, embarrass[ or] oppress”

them. See Motion at 2, 15–16.1 To the contrary, given the nature of the hearing before the

Court—which will involve (at the Court’s direction) the issues of “bad faith,” “damages” and

“sanctions,” see supra at ¶ 12—the Receiver’s already-limited requests for financial records are

necessary and appropriate. The Receiver did not seek discovery of financial records from the

Petitioners (or their counsel) in advance of the August 21 trial because such documents were

irrelevant to the issues before the Court on August 21. Now, however, these documents are

pertinent to “any inability to pay argument” that the Petitioners and their counsel may advance at



1
      There is nothing vexatious or oppressive about the other two requested categories of
documents, which are standard production requests in advance of a contested hearing.

                                                9
                Case 18-18061       Doc 75     Filed 10/24/18     Page 10 of 13



the November 28 hearing to defend against the imposition of punitive damages and sanctions.

Indeed, the Petitioners and their counsel expressly acknowledge the relevancy of these

documents in their Motion, but assert (incorrectly) that “no party has advanced any inability to

pay argument ….” See Motion at 16.2 They also suggest that the Court should conduct a two-

stage hearing and schedule a second hearing to address their “inability to pay” defense if “the

Court would actually indicate an intent to impose sanctions” at the November 28 hearing. See id.

       30.     The Court made clear at the August 21 trial that the Court would hear all

remaining claims, issues, arguments and defenses at the November 28 hearing. Thus, the

Petitioners’ and their counsel’s suggestion that the November 28 hearing should be the first of

two hearings on the subjects of punitive damages and sanctions is simply a further effort to

protract and delay. See supra at ¶ 25. However, if the Petitioners and their counsel stipulate that

they will not assert “any inability to pay” defense, the Receiver will withdraw its requests for

production of financial records because those documents will no longer be necessary for the

Receiver to evaluate any such defense.3




2
        In their Damages & Sanctions Opposition, the Petitioners and their counsel have not
expressly asserted an “inability to pay argument,” although they have asserted that they will
suffer significantly if the Court awarded the fees, costs and damages that the Receiver has
requested. See Damages & Sanctions Opposition at 11.
3
        Similarly, the Petitioners have requested that the Court “establish a scheduling order” in
advance of the November 28 hearing—another attempt to protract these proceedings. See
Motion at 16. Further delay will only increase the Receiver’s final request for fees and costs at
the November 28 hearing. See, e.g., S. Cal. Sunbelt, 608 F.3d 456, 463 (9th Cir. 2016) (stating
that fees and costs incurred in seeking fees, costs and damages pursuant to section 303(i) of the
Bankruptcy Code “are plainly recoverable”).

                                                10
                Case 18-18061       Doc 75     Filed 10/24/18        Page 11 of 13



               2.     The Receiver Is Not Seeking Privileged Information

       31.     The Petitioners and their counsel assert that the Receiver cannot seek to elicit

privileged information from the Petitioners and their counsel at the depositions. See Motion at

16. The Receiver is not seeking to elicit privileged information.4

       3.      The Receiver Has Not Previously Deposed the Petitioners with Respect to the
               Contested Matter Before the Court

       32.     The Petitioners and their counsel assert that “Trinity, Woody and Yeargin have

already been deposed in this case and therefore the Receiver must obtain leave of court to take

their deposition under Rule 30(a)(2)(A)(ii) of the Federal Rules of Civil Procedure, incorporated

into this Contested Matter by Rules 7030 and 9014 of the Federal Rules of Bankruptcy

Procedure, if the parties do not stipulate to these depositions, which they do not.” See Motion at

2 (emphasis added).

       33.     Contested matters are initiated by filing a motion. See FED. R. BANKR. P. 9014(a).

There have been two preeminent contested matters in this case: (i) the Receiver’s motion to

dismiss the Involuntary Petition, which the Court heard at the August 21, 2018 trial; and (ii) the

Receiver’s post-trial motions for fees, costs, damages and sanctions, which the Court will hear

on November 28, 2018. “This contested matter” concerns the Receiver’s post-trial requests for

relief concerning issues such as “damages” and “sanctions,” which were neither before the Court



4
        The Petitioners’ counsel also makes a passing remark that the Receiver’s request “for
copies of [his] insurance policies is without any basis.” See Motion at 16. As noted above, the
Petitioners and their counsel have asserted that they will suffer significantly if the Court awards
the Receiver’s requested fees, costs and damages. However, the Petitioners’ counsel has notified
his insurance carrier about the Receiver’s claims and, therefore, the Receiver’s request is
absolutely appropriate. But c.f. FED. R. CIV. P. 26(a)(1)(A)(iv) (providing that a party must
provide in its initial disclosures “any insurance agreement under which an insurance business
may be liable to satisfy all or part of a possible judgment in the action”).

                                                11
                Case 18-18061        Doc 75     Filed 10/24/18     Page 12 of 13



at the August 21 trial nor relevant to the Receiver’s pre-trial depositions of the Petitioners. Thus,

the Petitioners’ reliance upon Rule 30(a)(2)(A)(ii) of the Federal Rules of Civil Procedure is

misplaced.

       C.      THE PETITIONERS’ ATTACKS ON THE RECEIVER AND ITS COUNSEL ARE
               IRRELEVANT TO THE RECEIVER’S DISCOVERY REQUESTS

       34.     At the August 21 trial, after dismissing the Involuntary Petition, the Court

determined that “[t]here’s … an issue of bad faith, and … what the sanction should be.” See

08/21/18 Tr. at 51:3–4. The hearing on November 28 is about whether the Petitioners and their

counsel filed and litigated the Involuntary Petition in bad faith, and whether the Petitioners and

their counsel should be ordered to pay fees, costs, damages and sanctions. The November 28

hearing is not about the Receiver or its counsel.

       35.     In the Motion, the Petitioners and their counsel devote multiple pages of text

arguing that the Receiver “has unclean hands” and “has acted lawlessly in this case ….” See

Motion at 11–15. They also list eleven examples of the purported “utter lawlessness exhibited

by the Receiver and its counsel.” See Motion at 11–14. The Receiver will not respond to these

baseless attacks, which are irrelevant to the Receiver’s discovery requests. Suffice it to say that

the Receiver’s responses to the Petitioners’ conduct in this case and their twenty (20) filings

(over a two month period before this Court and the Circuit Court for Baltimore County)

were measured and appropriate, and there would be no hearing on November 28 if the Petitioners

and their counsel had heeded the Receiver’s recommendation on June 15 to withdraw the

Involuntary Petition.

       WHEREFORE, the Receiver respectfully requests that the Court deny the Motion and

grant the Receiver any additional relief that is just and necessary under the circumstances.


                                                 12
               Case 18-18061      Doc 75    Filed 10/24/18       Page 13 of 13



Dated: October 24, 2018                    WHITEFORD TAYLOR & PRESTON LLP

                                           /s/ Todd M. Brooks
                                           John F. Carlton (Bar No. 06591)
                                           Todd M. Brooks (Bar No. 28515)
                                           Seven Saint Paul Street, Suite 1500
                                           Baltimore, Maryland 21202
                                           Telephone:     (410) 347-9421
                                           E-mail:        jcarlton@wtplaw.com
                                                          tbrooks@wtplaw.com

                                           Bankruptcy Counsel for Gray and Associates, LLC,
                                           the Receiver for Ft. Howard Development, LLC


                               CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 24th day of October 2018, I reviewed the Court’s
CM/ECF system and it reports that an electronic copy of the foregoing response will be served
electronically by the Court’s CM/ECF system on the following:

              Ronald J. Drescher, Esq.:           United States Trustee:
              ecfdrescherlaw@gmail.com            Jeanne.M.Crouse@usdoj.gov
              ecf1drescherlaw@gmail.com           USTPRegion04.GB.ECF@USDOJ.GOV
              ecf2drescherlaw@gmail.com
              ecf@drescherlaw.com
              myecfdrescher@gmail.com
              notices@nextchapterbk.com

              Counsel for Petitioners

       I HEREBY CERTIFY FURTHER that on this 24th day of October 2018, a copy of the
foregoing response was also served by first-class mail, postage prepaid, on:

    Carl S. Williams              Carl S. Williams                  Carl S. Williams
    8700 Jericho City Drive       9701 Apollo Drive, Suite 201      2724 Woodlake Road
    Landover, Maryland 20785      Largo, Maryland 20774             Bowie, Maryland 20721

              D. Gregory Hollis                          D. Gregory Hollis
              14112 Jones Bridge Rd.                     810 Bleak Hill Place
              Upper Marlboro, Maryland 20774             Upper Marlboro, Maryland 20774



                                           /s/ Todd M. Brooks
                                           Todd M. Brooks
10015343
                                             13
